TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00550-CV



     NL Industries, Inc./James A. Howard, Special Deputy Receiver of Texas Employers
                             Insurance Association, Appellants

                                                 v.

          James A. Howard, Special Deputy Receiver of Texas Employers Insurance
                        Association/NL Industries, Inc., Appellees


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
             NO. GN000738, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant and Cross-Appellee NL Industries, Inc. and Appellee/Cross-Appellant James A.

Howard, Special Deputy Receiver of Texas Employers Insurance Association, have settled this case and

have jointly moved to dismiss the appeal. See Tex. R. App. P. 42.1(a). We grant the motion and dismiss

the appeal.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion
Filed: June 12, 2003